52 N.J. 536 (1968)
247 A.2d 129
ARTHUR A. WEST, JR., AND PATRICIA C. WEST, PLAINTIFFS,
v.
WILLIAM R. MacDONALD, INDIVIDUALLY AND t/a MACDONALD'S SUPPLY CO., DEFENDANT AND THIRD-PARTY PLAINTIFF-RESPONDENT AND CROSS-APPELLANT,
v.
GLENS FALLS INSURANCE COMPANY, THIRD-PARTY DEFENDANT-APPELLANT AND CROSS-RESPONDENT.
The Supreme Court of New Jersey.
Argued October 7, 1968.
Decided November 4, 1968.
Mr. Charles M. Egan, Jr., argued the cause for third-party plaintiff-respondent and cross-appellant (Messrs. Egan, O'Donnell, Hanley and Clifford, attorneys).
Mr. Mark D. Larner argued the cause for third-party defendant-appellant and cross-respondent (Messrs. Budd, Larner, Kent and Gross, attorneys).
The opinion of the court was delivered PER CURIAM.
These cross-appeals from the judgment of the Appellate Division, 103 N.J. Super. 201, 247 A.2d 20, (1967), relate to the issue of policy coverage. For the reasons given in the majority opinion, we agree there is a triable issue as to whether the work was completed, and hence the judgment of the Appellate Division is affirmed.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL and HANEMAN  6.
For reversal  None.